Case 21-60032 Document 19 Filed in TXSB on 05/10/21 Page 1 of 21

Fill in this information to identify your case:

Debtor 1 Willliams

Last Name

Elaine
Middle Name

Anna
First Name

Debtor 2
(Spouse, if filing) First Name

 

Middle Name Last Name

United States Bankruptcy Court for the: SOUTHERN DISTRICT OF TEXAS
Case number 21-60032
(if known)

ra Check if this is an

amended filing

 

 

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims 12/15

 

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY
claims. List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts

on Schedule A/B: Property (Official Form 106A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G).
Do not include any creditors with partially secured claims that are listed in Schedule D: Creditors Who Hold Claims Secured by Property.
If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page

to this page. On the top of any additional pages, write your name and case number (if known).

List All of Your PRIORITY Unsecured Claims

1. Do any creditors have priority unsecured claims against you?
L] No. Go to Part 2.

al Yes.

2. List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each
claim. For each claim listed, identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and
show both priority and nonpriority amounts. As much as possible, list the claims in alphabetical order according to the creditor's name. If
more space is needed for priority unsecured claims, fill out the Continuation Page of Part 1. If more than one creditor holds a particular
claim, list the other creditors in Part 3.

(For an explanation of each type of claim, see the instructions for this form in the instruction booklet.

 

Total claim Priority |= ——Nonpriority _
. amount. _ amount
2.4 $1,401.85 $1,401.85 $0.00

 

 

 

 

Internal Revenue Service ae
Priority Creditors Name Last4 digits of accountnumber

 

 

 

 

P.O. Box 7346 When was the debt incurred?
Number Street
As of the date you file, the claim is: Check all that apply.
Contingent
: Unliquidated
Philadelphia PA _ 19101-7346 Ei Disputed
City State ZIP Code
Who incurred the debt? Check one. Type of PRIORITY unsecured claim:

Debtor 1 only [J Domestic support obligations

Debtor 2 only
Debtor 1 and Debtor 2 only
[J At least one of the debtors and another

( Check if this claim is for a community debt

Is the claim subject to offset?
No

| Yes

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

Taxes and certain other debts you owe the government
[] Claims for death or personal injury while you were
intoxicated
[J Other. Specify

page 1
Case 21-60032 Document 19 Filed in TXSB on 05/10/21 Page 2 of 21

Debtor 1 Anna Elaine Willliams

Case number (if known) _ 21-60032

 

| Part 2: (Me All of Your NONPRIORITY Unsecured Claims

3. Do any creditors have nonpriority unsecured claims against you?

(1 ‘No. You have nothing to report in this part. Submit this form to the court with your other schedules.

WwW Yes

4, List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim.
If a creditor has more than one nonpriority unsecured claim, list the creditor separately for each claim. For each claim listed, identify what
type of claim it is. Do not list claims already included in Part 1. If more than one creditor holds a particular claim, list the other creditors in
Part 3. If more space is needed for nonpriority unsecured claims, fill out the Continuation Page of Part 2.

 

44
2203 Looscan Lane, LLC

Nonpriority Creditor's Name

c/o Charles M. Rubio

 

 

 

 

Number Street
Parkins, Lee & Rubio LLP

 

700 Milam St., Ste. 1300

 

Houston TX 77002
City State ZIP Code
Who incurred the debt? Check one.

[YJ Debtor 1 only
Debtor 2 only
[] Debtor 1 and Debtor 2 only
[-] At least one of the debtors and another

LL] Check if this claim is for a community debt

Is the claim subject to offset?
[7] No
Ct Yes

4.2
415 Shadywood, LLC

Nonpriority Creditor’s Name

c/o Charles M. Rubio
Number Street

Parkins Lee & Rubio LLP

 

 

 

 

 

700 Milam St., Ste. 1300

 

Houston TX 77002
City State ZIP Code
Who incurred the debt? Check one.

YI Debtor 1 only
Debtor 2 only
[[] Debtor 1 and Debtor 2 only
[] At least one of the debtors and another
[7] Check if this claim is for a community debt
Is the claim subject to offset?
fy No
CI Yes

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

“Total claim

Unknown
Last 4 digits of account number

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.
1 Contingent

[[] Unliquidated

YY] Disputed

Type of NONPRIORITY unsecured claim:
[[] Student loans
oO Obligations arising out of a separation agreement or divorce
that you did not report as priority claims
[] Debts to pension or profit-sharing plans, and other similar debts
[VJ Other. Specify
Adversary No. 20-03237

Unknown
Last 4 digits of account number

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.
[] Contingent

[] Unliquidated

fy] Disputed

Type of NONPRIORITY unsecured claim:
Student loans
Obligations arising out of a separation agreement or divorce
that you did not report as priority claims
Debts to pension or profit-sharing plans, and other similar debts
[7] Other. Specify
Adversary No. 20-03237

page 2

 
Case 21-60032 Document 19 Filed in TXSB on 05/10/21 Page 3 of 21

Debtor 1 Anna Elaine Willliams

Case number (if known) _21-60032

 

Your NONPRIORITY Unsecured Claims -- Continuation Page

After listing any entries on this page, number them sequentially from the

previous page.

4.3

 

 

 

 

American Express Blue

 

Nonpriority Creditor's Name

PO Box 650448

 

 

 

 

Number Street

Dallas TX 75265-0448
City State ZIP Code

Who incurred the debt? Check one.

Debtor 4 only
[— Debtor 2 only
Debtor 1 and Debtor 2 only
[_] At least one of the debtors and another

[J Check if this claim is for a community debt

Is the claim subject to offset?

| No
Oo Yes

44

 

 

 

 

American Express Optima

 

Nonpriority Creditor's Name

 

 

 

 

PO Box 650448

Number Street

Dallas TX 75265
City State ZIP Code
Who incurred the debt? Check one.

[¥J Debtor 1 only
Debtor 2 only
[] Debtor 1 and Debtor 2 only
(] At least one of the debtors and another
(] Check if this claim is for a community debt
Is the claim subject to offset?
[YJ No
[] Yes

4.5
CD Homes, LLC

Nonprorly amore Name

 

 

 

 

 

 

 

 

2402 Elmen

umber ree
Houston TX 77019
City State ~~ ZIP Code
Who incurred the debt? Check one.

Debtor 1 only
eptor 2 only
[[] Debtor 1 and Debtor 2 only
[[] At least one of the debtors and another

(] Check if this claim is for a community debt
Is the claim subject to offset?

No
es

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

Total claim
$8,751.10
Last 4 digits ofaccountnumber 2 0 0 3
When was the debt incurred?
As of the date you file, the claim is: Check all that apply.
C1 Contingent
C Unliquidated
] Disputed
Type of NONPRIORITY unsecured claim:
Student loans
Obligations arising out of a separation agreement or divorce
that you did not report as priority claims
Debts to pension or profit-sharing plans, and other similar debts
[YJ Other. Specify
Credit Card - CD Homes
$18,868.04
Last 4 digits of account number 3 0. oO 7.
When was the debt incurred?
As of the date you file, the claim is: Check all that apply.
(1 Contingent
CL] Unliquidated
[[] Disputed
Type of NONPRIORITY unsecured claim:
[J Student loans
Obligations arising out of a separation agreement or divorce
that you did not report as priority claims
Debts to pension or profit-sharing plans, and other similar debts
[vf Other. Specify
Credit Card
Unknown

Last 4 digits of account number

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.
C1 Contingent

CC] Unliquidated

[Disputed

Type of NONPRIORITY unsecured claim:
Student loans
(] Obligations arising out of a separation agreement or divorce
that you did not report as priority claims
[[] Debts to pension or profit-sharing plans, and other similar debts
[YJ Other. Specify
Unknown

page 3

 
Case 21-60032 Document 19 Filed in TXSB on 05/10/21 Page 4 of 21

Debtor 1 Anna Elaine Willliams

Case number (if known) _21-60032

 

Your NONPRIORITY Unsecured Claims -- Continuation Page

After listing any entries on this page, number them sequentially from the

previous page.

4.6

 

 

 

 

Charles C. Foster

 

Nonpriority Creditor's Name
3 Greenway Plaza, Ste 800

 

 

 

 

Number Street

Houston TX 77046
City State ZIP Code
Who incurred the debt? Check one.

YY Debtor 1 only
Debtor 2 only
[-] Debtor 1 and Debtor 2 only
J At least one of the debtors and another
1 Check if this claim is for a community debt
Is the claim subject to offset?
[¥J No
[] Yes

4.7

 

 

 

 

Charles C. Foster

 

Nonpriority Creditor's Name
c/o Christopher R. Murray

 

Number Street
4119 Montrose, Ste 230

 

 

Houston TX 77006
City State ZIP Code
Who incurred the debt? Check one.

Debtor 1 only
Debtor 2 only
Debtor 1 and Debtor 2 only
L] Atleast one of the debtors and another
(] Check if this claim is for a community debt
Is the claim subject to offset?
fw No
| Yes

4.8

 

 

 

 

Chase Cardmember Service
Nonpriority Creditor's Name

 

 

 

 

PO Box 6294

Number Street

Carol Stream IL 60197-6294
City State ZIP Code

Who incurred the debt? Check one.

Debtor 1 only
[J Debtor 2 only
Debtor 1 and Debtor 2 only
Cl At least one of the debtors and another

[I] Check if this claim is fora community debt

Is the claim subject to offset?
[vj No

Cc Yes

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

Total claim

$0.00
Last 4 digits of account number

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.
[1 Contingent

J Unliquidated

(] Disputed

Type of NONPRIORITY unsecured claim:
Student loans
[J Obligations arising out of a separation agreement or divorce
that you did not report as priority claims
[] Debts to pension or profit-sharing plans, and other similar debts
fv] Other. Specify
Potential Claim

$0.00
Last 4 digits of account number

When was the debt incurred?
As of the date you file, the claim is: Check all that apply.

ontingent
Conti
[[] Unliquidated
[] Disputed

Type of NONPRIORITY unsecured claim:
(J Student loans
Obligations arising out of a separation agreement or divorce
that you did not report as priority claims
Debts to pension or profit-sharing plans, and other similar debts
[vy] Other. Specify
Potential Claim

$61,319.95
Last 4 digits ofaccountnumber 2 9 14 3°
When was the debt incurred?

As of the date you file, the claim is: Check all that apply.
[1] Contingent

[T] Unliquidated

L} Disputed

Type of NONPRIORITY unsecured claim:
[J Student loans
Obligations arising out of a separation agreement or divorce
that you did not report as priority claims
Debts to pension or profit-sharing plans, and other similar debts
[YJ Other. Specify
Credit Card

page 4
Case 21-60032 Document 19 Filed in TXSB on 05/10/21 Page 5 of 21

Debtor 1 Anna Elaine Willliams

Case number (if known) _21-60032

 

Your NONPRIORITY Unsecured Claims -- Continuation Page

After listing any entries on this page, number them sequentially from the

previous page.
4.9
Chi St. Luke's Health

Nonpriority Creditor's Name

 

 

 

 

 

 

 

 

PO Box 676174

Number Street

Dallas TX 75267-6174
City State ZIP Code

Who incurred the debt? Check one.

Debtor 1 only
LL] Debtor 2 only
Debtor 1 and Debtor 2 only
[J At least one of the debtors and another

[] Check if this claim is for a community debt
Is the claim subject to offset?

w No
oO Yes

4.10
Citi

Nonpriority Creditor’s Name
PO Box 78045

Number Street

 

 

 

 

 

 

Phoenix AZ 85062-8045
City State ZIP Code

Who incurred the debt? Check one.
Debtor 1 only

[_] Debtor 2 only

[) Debtor 1 and Debtor 2 only

[J At least one of the debtors and another

[] Check if this claim is for a community debt
Is the claim subject to offset?

Ww No
oO Yes

4.11

 

 

 

 

Great Southwest Financial
Nonpriority Creditor's Name

c/o Ross Spence

Number Street

2929 Allen Parkway, Ste 2800

 

 

Houston TX 77019
City State ZIP Code
Who incurred the debt? Check one.

[YJ Debtor 1 only
Debtor 2 only
[[] Debtor 1 and Debtor 2 only
[[] At least one of the debtors and another
0 Check if this claim is for a community debt
Is the claim subject to offset?
fy] No
CI Yes

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

Total claim
$461.21
Last 4 digits of accountnumber 9 7 7 9
When was the debt incurred?
As of the date you file, the claim is: Check all that apply.
CJ Contingent
[] Unliquidated
C1 Disputed
Type of NONPRIORITY unsecured claim:
[J] Student loans
Obligations arising out of a separation agreement or divorce
that you did not report as priority claims
Debts to pension or profit-sharing plans, and other similar debts
[7] Other. Specify
Medical services
$17,717.05
Last 4 digits ofaccountnumber 9 8 9 8
When was the debt incurred?
As of the date you file, the claim is: Check all that apply.
[1 Contingent
CL] Uniiquidated
[7] Disputed
Type of NONPRIORITY unsecured claim:
TZ Student loans
[1] Obligations arising out of a separation agreement or divorce
that you did not report as priority claims
[J Debts to pension or profit-sharing plans, and other similar debts
fy] Other. Specify
Credit Card
$0.00

Last 4 digits of account number
When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

L] Contingent
[] Unliquidated

Vv Disputed

Type of NONPRIORITY unsecured claim:
Student loans
Obligations arising out of a separation agreement or divorce
that you did not report as priority claims
[] Debts to pension or profit-sharing plans, and other similar debts
Other. Specify
Potential Claim

page 5

 
Case 21-60032 Document 19 Filed in TXSB on 05/10/21 Page 6 of 21

Debtor 1 Anna Elaine Willliams

Case number (if known) _ 2171-60032

 

Your NONPRIORITY Unsecured Claims -- Continuation Page

After listing any entries on this page, number them sequentially from the

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

previous page. _Totalclaim _
4.12 $0.00
Great Southwest Financial Last 4 digits of account number
Nonpriority Creditor's Name . > —
2001 Kirby, Ste. 1300 When was the debt incurred?
Number Street As of the date you file, the claim is: Check all that apply.
Houston, TX (J Contingent
77019 O Unliquidated
fy] Disputed
City State ZIP Code Type of NONPRIORITY unsecured claim:
Who incurred tne debt? Check one. [1 Student loans
MI Debtor 2 ay Obligations arising out of a separation agreement or divorce
Debtor 4 ona D btor 2 onl that you did not report as priority claims
[1] Debtor 1 and Debtor 2 only Debts to pension or profit-sharing plans, and other similar debts
[] At least one of the debtors and another 7] Other. Specify
(] Check if this claim is for a community debt Potential Claim
Is the claim subject to offset?
YW No
[] Yes
4.13 Unknown
HL Builders, LLC Last 4 digits of account number _
Npnart eanors Name :
formerly CD Homes, LLC) When was the debt incurred?
ate er Sireet As of the date you file, the claim is: Check all that apply.
2402 Elmen D1 Contingent
DO Unliquidated
vi Disputed
Houston TX 77019
vily Staten? Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one. Student loans
Sore ; ony Obligations arising out of a separation agreement or divorce
O Deb or 1 ana D btor 2 on! that you did not report as priority claims
ebtor 1 and Debtor 2 only Debts to pension or profit-sharing plans, and other similar debts
[J At least one of the debtors and another | Other. Specify
[((] Check if this claim is for a community debt Unknown
Is the claim subject to offset?
Iv] No
[J Yes
4.14 $381,000.00
Hmaidan Holdings, LLC Last4 digits ofaccountnumber
Nonpriority Creditor's Name . >
607 Blue Iris Trail When was the debt incurred? 04/24/2018
Number Street As of the date you file, the claim is: Check all that apply.
[1 Contingent
(I Unliquidated
[YJ Disputed
Houston TX 77079
City Slate ZIP Code Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one. [] Student loans
[YJ Debtor 1 ony Obligations arising out of a separation agreement or divorce
Debtor ‘ and D btor 2 on! that you did not report as priority claims
[J Debtor 1 and Debtor 2 only [1] Debts to pension or profit-sharing plans, and other similar debts
[] At least one of the debtors and another wi Other. Specify
(1 Check if this claim is for a community debt Claim
Is the claim subject to offset?
[vy] No
Ci Yes
Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page 6

 
Case 21-60032 Document 19 Filed in TXSB on 05/10/21 Page 7 of 21

Debtor 1 Anna Elaine Willliams

Case number (if known) _ 21-60032

 

Your NONPRIORITY Unsecured Claims -- Continuation Page

After listing any entries on this page, number them sequentially from the

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

previous page. Total claim |
4.15 Unknown
Houtex Builders, LLC Last 4 digits of account number
Nonpriority Creditor's Name : ee
clo Charles M. Rubio When was the debt incurred?
Number Street As of the date you file, the claim is: Check all that apply.
Parkins, Lee & Rubio LLP (1 Contingent
700 Milam St., Ste. 1300 [] Uniiquidated
[v] Disputed
Houston TX 77002
City State ZIP Code Type of NONPRIORITY unsecured claim:
a neutred the debt? Check one. Student loans
Debtor 9 ony Obligations arising out of a separation agreement or divorce
C] Debtor 1 ona D btor 2 onl that you did not report as priority claims
[J Pebtor 1 and Debtor 2 only [J Debts to pension or profit-sharing plans, and other similar debts
[I At least one of the debtors and another | Other. Specify
CJ Check if this claim is for a community debt Adversary No. 20-03237
Is the claim subject to offset?
[71 No
[] Yes
4.16 $269.43
Integrative Emerg Svcs Grp Last 4 digits ofaccountnumber 8 1 8 3_
Nonpriority Creditor's Name :
c/o BC Services, Inc. When was the debt incurred?
Number Street As of the date you file, the claim is: Check all that apply.
5550 Disc Dr. (1 Contingent
[-] Unliquidated
[] Disputed
Longmont CO 80503
City State ZIP Code Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one. [ Student loans
Doon > ony Obligations arising out of a separation agreement or divorce
Debtor 1 ond D btor 2 onl that you did not report as priority claims
[] Debtor 1 and Debtor 2 only Debts to pension or profit-sharing plans, and other similar debts
[[] At least one of the debtors and another 7] Other. Specify
(J Check if this claim is for a community debt Goods & Services
Is the claim subject to offset?
fv] No
C] Yes
4.17 $1.00
Jim Nored Last 4 digits of account number __
Nonpriority Creditor's Name : —
6618 FM 2100 Road When was the debt incurred?
Number Street As of the date you file, the claim is: Check all that apply.
[7] Contingent
( Unliquidated
Ol Disputed
Crosby ™ 77532
City State ZIP Code Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one. [] Student loans
fy] Debtor 1 ony Obligations arising out of a separation agreement or divorce
Deen ond D btor 2 onl that you did not report as priority claims
[[] Debtor 1 and Debtor 2 only Debts to pension or profit-sharing plans, and other similar debts
CD Atleast one of the debtors and another 7] Other. Specify
[0 Check if this claim is for a community debt Potential Claim
Is the claim subject to offset?
VJ No
CO Yes
Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page 7

 
Case 21-60032 Document 19 Filed in TXSB on 05/10/21 Page 8 of 21

Debtor 1 Anna Elaine Willliams

Case number (if known) _21-60032

 

ein Your NONPRIORITY Unsecured Claims -- Continuation Page

After listing any entries on this page, number them sequentially from the

 

 

 

 

Total claim

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

previous page.
4.18 $0.00
Jonathan Finger Last 4 digits of account number
Nonpriority Creditor’s Name . Se
2001 Kirby, Suite 1300 When was the debt incurred?
Number Street As of the date you file, the claim is: Check all that apply.
C1 Contingent
[I] Unliquidated
vi Disputed
Houston TX 77019
City State ZIP Code Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one. [J Student loans
Bobi > ony Obligations arising out of a separation agreement or divorce
C Debtor 1 ond D btor 2 onl that you did not report as priority claims
entor 1 and Mentor « only Debts to pension or profit-sharing plans, and other similar debts
[J At least one of the debtors and another 7] Other. Specify
[-] Check if this claim is for a community debt Potential Claim
Is the claim subject to offset?
M No
Ct Yes
4.19 $42,805.64
Luxury Card Last4 digits ofaccountnumber 6 9 4 6
Nonpriority Creditor's Name :
PO Box 60517 When was the debt incurred?
Number Street As of the date you file, the claim is: Check all that apply.
LJ Contingent
(J Unliquidated
(] Disputed
City of Industry CA 91716-0517
City State ZIP Code Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one. [J Student loans
Dee 1 ony Obligations arising out of a separation agreement or divorce
Debtor 2 on Dp 2 onl that you did not report as priority claims
Debtor 1 and Debtor 2 only Debts to pension or profit-sharing plans, and other similar debts
[] Atleast one of the debtors and another 7] Other. Specify
[J Check if this claim is for a community debt Credit Card
Is the claim subject to offset?
J No
C Yes
4.20 $0.00

 

 

 

NMRO Holdings LLC
Nonpriority Creditor's Name

2001 Kirby, Ste. 1300

Last 4 digits of account number
When was the debt incurred?

 

As of the date you file, the claim is: Check all that apply.
C1 Contingent

 

[L] Unliquidated

 

(YJ Disputed

 

Number Street

Houston, TX

77019

City State ZIP Code
Who incurred the debt? Check one.

[YJ Debtor 1 only
Debtor 2 only
Debtor 1 and Debtor 2 only
[7] At least one of the debtors and another
[7] Check if this claim is for a community debt
Is the claim subject to offset?
VJ No
[] Yes

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

Type of NONPRIORITY unsecured claim:
[] Student toans
Obligations arising out of a separation agreement or divorce
that you did not report as priority claims
[[] Debts to pension or profit-sharing plans, and other similar debts
fy] Other. Specify
Potential Claim

page 8

 
Case 21-60032 Document 19 Filed in TXSB on 05/10/21 Page 9 of 21

Debtor 1 Anna Elaine Willliams

Case number (if known) _21-60032

 

Your NONPRIORITY Unsecured Claims -- Continuation Page

After listing any entries on this page, number them sequentially from the

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

previous page. —Totalclaim _
4.24 $1,262.23
O'Conner & Associates Last 4 digits ofaccountnumber 8 1. 6 1
Nonpriority Creditor's Name : —
2200 North Loop West #200 When was the debt incurred?
Number Street As of the date you file, the claim is: Check all that apply.
[-] Contingent
(] Unliquidated
[] Disputed
Houston TX 77018 .
City State ZIP Code Type of NONPRIORITY unsecured claim:
who incurred the debt? Check one. [] Student loans
vi Debtor 2 ony Obligations arising out of a separation agreement or divorce
Debtor 1 and btor 2 onl that you did not report as priority claims
[] Debtor 1 and Debtor 2 only Debts to pension or profit-sharing plans, and other similar debts
[] At least one of the debtors and another 7 Other Specify
() Check if this claim is for a community debt Property tax services
Is the claim subject to offset?
M No
[] Yes
4.22 $183,155.42
Russell Frankel Last 4 digits of account number oe
Nonpriority Creditor's Name .
3604 Meadow Lake Lane When was the debt incurred?
Number Street As of the date you file, the claim is: Check all that apply.
(1 Contingent
oO Unliquidated
CO Disputed
Houston TX 77027
City State ZIP Code Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one. [ Student loans
Debtor 5 only Obligations arising out of a separation agreement or divorce
O Deo ony btor 2 onl that you did not report as priority claims
ebtor 1 and Debtor 2 only [-] Debts to pension or profit-sharing plans, and other similar debts
[] Atleast one of the debtors and another | Other Specify
[1] Check if this claim is for a community debt Loan
Is the claim subject to offset?
[Yj No
CI Yes
4.23 $0.00
Spirit of Texas Bank Last 4 digits of account number _
Nonpriority Creditor's Name :
c/o Charles M. Rubio When was the debt incurred?
Number Street As of the date you file, the claim is: Check all that apply.
Parkins Lee & Rubio LLP (1 Contingent
700 Milam St., Ste. 1300 [] Uniiquidated
fy] Disputed
Houston TX 77002
City State ZIP Code Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one. Student loans
Debtor 1 only Obligations arising out of a separation agreement or divorce
Debtor 2 ony btor 2 onl that you did not report as priority claims
C Debtor 1 and Debtor 2 only Oo Debts to pension or profit-sharing plans, and other similar debts
[] At least one of the debtors and another i] Other. Specify
[] Check if this claim is for a community debt Potential Claim
Is the claim subject to offset?
ly No
OO Yes
Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page 9
Case 21-60032 Document 19 Filed in TXSB on 05/10/21 Page 10 of 21

Debtor 14 Anna Elaine Willliams

Case number (if known) _21-60032

Your NONPRIORITY Unsecured Claims -- Continuation Page

After listing any entries on this page, number them sequentially from the

previous page.

4.24

 

 

 

 

Visa Platinum

Nonpriority Creditor's Name
Credit Card Processing
Number Street

 

 

 

PO Box 143

Jackson MS 39205-0143
City State ZIP Code

Who incurred the debt? Check one.

Debtor 1 only
( Debtor 2 only
{[] Debtor 1 and Debtor 2 only
[[] At least one of the debtors and another
(1 Check if this claim is for a community debt
Is the claim subject to offset?
[7] No
CI Yes

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

Total claim /

$5,852.84
Last 4 digits of account number

When was the debt incurred?

9 2) 5 6

As of the date you file, the claim is: Check all that apply.
(1 Contingent

[] Unliquidated

[] Disputed

Type of NONPRIORITY unsecured claim:
Student loans
[Cj Obligations arising out of a separation agreement or divorce
that you did not report as priority claims
[-] Debts to pension or profit-sharing plans, and other similar debts
fv] Other. Specify
Credit Card

page 10

 
Case 21-60032 Document 19 Filed in TXSB on 05/10/21 Page 11 of 21

Debtor 1 Anna Elaine Willliams

Case number (if known) _ 2171-60032

 

List Others to Be Notified About a Debt That You Already Listed

5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2.
For example, if a collection agency is trying to collect from you for a debt you owe to someone else, list the original
creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you have more than one creditor for any of the
debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional parties to be notified for
any debts in Parts 1 or 2, do not fill out or submit this page.

Finger Interests

 

On which entry in Part 1 or Part 2 did you list the original creditor?
Line of (Check one): [[] Part 1: Creditors with Priority Unsecured Claims

 

 

 

 

 

(I) Part 2: Creditors with Nonpriority Unsecured Claims

Last 4 digits of account number

On which entry in Part 1 or Part 2 did you list the original creditor?
Line of (Check one): [[] Part 1: Creditors with Priority Unsecured Claims

 

 

 

 

 

[ Part 2: Creditors with Nonpriority Unsecured Claims

Last 4 digits of account number

On which entry in Part 1 or Part 2 did you list the original creditor?
Line 4.3 of (Check one): [[] Part 1: Creditors with Priority Unsecured Claims

 

 

 

 

 

[VJ Part 2: Creditors with Nonpriority Unsecured Claims

Last 4 digits of account number

On which entry in Part 1 or Part 2 did you list the original creditor?
Line 4.9 of (Check one): [[] Part 1: Creditors with Priority Unsecured Claims

 

 

 

 

Name

2001 Kirby, Ste. 1300

Number Street

Houston T™ 77019

City State ZIP Code
Internal Revenue Service

Name

P.O. Box 7346

Number Street

Philadelphia PA 19101-7346
City State ZIP Code
Nationwide Credit, Inc.

Name

PO Box 15130

Number Street

Wilmington DE 19850-5130
City State ZIP Code

RMP Services LLC

Name

PO Box 630844

Number Street

Cincinnati OH 45263-0844
City State ZIP Code

Official Form 106E/F

[¥J Part 2: Creditors with Nonpriority Unsecured Claims

Last 4 digits of account number

Schedule E/F: Creditors Who Have Unsecured Claims page 11

 
Case 21-60032 Document 19 Filed in TXSB on 05/10/21 Page 12 of 21

Debtor 1 Anna Elaine Willliams

 

Add the Amounts for Each Type of Unsecured Claim

Case number (if known) _ 21-60032

6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only.
28 U.S.C. § 159. Add the amounts for each type of unsecured claim.

Total claims 6a.

from Part 1

6b.

6c.

6d.

6e.

Total claims 6f.
from Part 2

6g.

6h.

Gi.

gj.

Official Form 106E/F

Domestic support obligations
Taxes and certain other debts you owe the government
Claims for death or personal injury while you were intoxicated

Other. Add all other priority unsecured claims. Write that amount here.

Total. Add lines 6a through 6d.

Student loans

Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

Debts to pension or profit-sharing plans, and other similar
debts

Other. Add ail other nonpriority unsecured claims. Write that amount here.

Total. Add lines 6f through 6i.

Schedule E/F: Creditors Who Have Unsecured Claims

6a.

6b.

6c.

6d.

6d.

6f.

6g.

6h.

6i.

Gj.

Total claim

$0.00

$1,401.85

$0.00

$0.00

 

 

$1,401.85

 

 

Total claim

$0.00

$0.00

$0.00

$721,463.91

 

 

$721,463.91

 

 

page 12

 
Case 21-60032 Document 19 Filed in TXSB on 05/10/21 Page 13 of 21

Willliams
First Name Middle Name Last Name Check if this is:

Debtor 2 yan amended filing
(Spouse, if filing) First Name Middle Name Last Name

 

 

 

Oo A supplement showing postpetition

 

 

 

United States Bankruptcy Court for the: SOUTHERN DISTRICT OF TEXAS " ;
chapter 13 income as of the following date:
Case number 21-60032
(i known) MM/DD/YYYY
Official Form 1061
Schedule I: Your Income 12/15

 

Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally
responsible for supplying correct information. If you are married and not filing jointly, and your spouse is living with you,
include information about your spouse. If you are separated and your spouse is not filing with you, do not include information
about your spouse. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write
your name and case number (if known). Answer every question.

 

Describe Employment

1. Fill in your employment

 

 

 

 

 

 

 

information. Debtor 1 Debtor 2 or non-filing spouse
If you have more than one
job, attach a separate page Employment status 7] Employed (1 Employed
with information about (1 Not employed Not employed
additional employers.
Occupation Manager

Include part-time, seasonal,
or self-employed work. Employer's name Hampton Lane Builders, LLC
Occupation may include ; Employer's address 2402 Elmen St.
student or homemaker, if it Number Street Number Street
applies.

Houston TX 77019

City State Zip Code City State Zip Code

How long employed there? 6 years

|) Give Details About Monthly Income

 

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your
non-filing spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If
you need more space, attach a separate sheet to this form.

 

 

For Debtor 1 For Debtor 2 or
non-filing spouse
2. List monthly gross wages, salary, and commissions (before all 2. $2,000.00 $0.00
payroll deductions). If not paid monthly, calculate what the monthly wage
would be.
3. Estimate and list monthly overtime pay. 3. + $0.00 $0.00

 

 

 

 

4, Calculate gross income. Add line 2 + line 3. 4. | $2,000.00 $0.00

 

Official Form 1061 Schedule I: Your Income page 1

 
Case 21-60032 Document 19 Filed in TXSB on 05/10/21 Page 14 of 21

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor 4 Anna Elaine Wililiams Case number (if known) 21-60032
For Debtor 1 For Debtor 2 or
non-filing spouse
Copy line 4 Here w.ccccsesssssssssssssssesesscsessesnsseserecsesessceersnsasenseeeneseneneeesaeees => 4. $2,000.00 $0.00
5. List all payroll deductions:
5a. Tax, Medicare, and Social Security deductions 5a, $0.00 $0.00
5b. Mandatory contributions for retirement plans 5b. $0.00 $0.00
5c. Voluntary contributions for retirement plans 5c. $0.00 $0.00
5d. Required repayments of retirement fund loans 5d. $0.00 $0.00
Se. Insurance 5e. $0.00 $0.00
5f. Domestic support obligations 5f. $0.00 $0.00
5g. Union dues 5g. $0.00 $0.00
5h. Other deductions.
Specify: 5h. + $0.00 $0.00
6. Add oe payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+ 6. $0.00 $0.00
5g + 5h.
Calculate total monthly take-home pay. Subtract line 6 from line 4.7. $2,000.00 $0.00

List all other income regularly received:

8a. Net income from rental property and from operating a 8a. $0.00 $0.00
business, profession, or farm

 

Attach a statement for each property and business showing
gross receipts, ordinary and necessary business expenses, and
the total monthly net income.

8b. Interest and dividends 8b. $0.00 $0.00
8c. Family support payments that you, a non-filing spouse, ora 8c. $0.00 $0.00
dependent regularly receive

 

 

Include alimony, spousal support, child support, maintenance,
divorce settlement, and property settlement.

8d. Unemployment compensation 8d. $0.00 $0.00
8e. Social Security 8e. $0.00 $2,354.00
8f. Other government assistance that you regularly receive

Include cash assistance and the value (if known) or any non-

cash assistance that you receive, such as food stamps

(benefits under the Supplemental Nutrition Assistance Program)

or housing subsidies.

 

 

 

 

 

 

Specify: 8f. $0.00 $0.00
8g. Pension or retirement income 8g. $0.00 $0.00
8h. Other monthly income.

Specify: Bhp $0.00 $0.00

9. Add all other income. Add lines 8a + 8b + 8c + 8d + 8e + BF +8g+ 8h. 9. $0.00 $2,354.00

 

 

 

 

 

 

 

10. Calculate monthly income. Add line 7 + line 9. 10. $2,000.00 | + $2,354.00 |= $4,354.00
Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.

11. State all other regular contributions to the expenses that you list in Schedule J.
Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other

friends or relatives.

 

Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.

 

Specify: WwW. + $0.00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly 12. $4,354.00
income. Write that amount on the Summary of Your Assets and Liabilities and Certain Statistical Information, z ——s
if it applies. Combined

monthly income
13. Do you expect an increase or decrease within the year after you file this form?

J No. None.

(1 Yes. Explain:

 

 

 

 

Official Form 1061 Schedule |: Your Income page 2
Case 21-60032 Document 19 Filed in TXSB on 05/10/21 Page 15 of 21

 

Debtor1 Anna Elaine Willliams Case number (if known) 21-60032
1. Additional Employers Debtor 1 Debtor 2 or non-filing spouse
Occupation Manager

 

Employer's name HL Builders LLC fka CD Homes
Employer's address 2402 Elmen St.

 

 

Houston TX 77019
City State Zip Code City State Zip Code

How long employed there? 15 years

Official Form 1061 Schedule I: Your Income page 3
 

 

Case 21-60032 Document 19 Filed in TXSB on 05/10/21 Page 16 of 21

Check if this is:

Debtor 1 Willliams

 

 

 

 

 

 

A [e"An amended filing
First Name Middle Name Last Name a A supplement showing postpetition

Debtor 2 chapter 13 expenses as of the

(Spouse, if filing) First Name Middie Name Last Name following date:

United States Bankruptcy Court for the: SOUTHERN DISTRICT OF TEXAS MM/DD/YYYY

Case number 21-60032

(if known)
Official Form 106J
Schedule J: Your Expenses 12/15

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your
name and case number (if known). Answer every question.

Describe Your Household

 

1. Is this a joint case?

[¥] No. Go to line 2.
(ll Yes. Does Debtor 2 live in a separate household?

LI No
[1 Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

2. Do you have dependents? [] No
Yes. Fill out this information Dependent's relationship to Dependent's Does dependent

Do not list Debtor 1 and Debtor 1 or Debtor 2 age live with you?

 

for each dependent...

 

 

 

 

 

Debtor 2.
Spouse 77 LI ve

Do not state the dependents’ N

names. [-] No
C1 Yes
M No
Cl Yes
CJ No
LJ Yes
[] No
C] Yes

3. Do your expenses include fv] No
expenses of people other than C] Yes

yourself and your dependents?

  

Estimate Your Ongoing Monthly Expenses

 

Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case
to report expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of
the form and fill in the applicable date.

Include expenses paid for with non-cash government assistance if you know the value of

such assistance and have included it on Schedule I: Your Income (Official Form 1061.) Your expenses
4. The rental or home ownership expenses for your residence. 4. $4,053.00

include first mortgage payments and any rent for the ground or lot.

If not included in line 4:

4a. Real estate taxes 4a. $2,267.00
4b. Property, homeowner's, or renter's insurance Ab. $350.00
4c. Home maintenance, repair, and upkeep expenses 4c. $300.00
4d. Homeowner's association or condominium dues 4d.

Official Form 106J Schedule J: Your Expenses page 1
Case 21-60032 Document 19 Filed in TXSB on 05/10/21 Page 17 of 21

Debtor 1 Anna Elaine Willliams

10.
11.
12.

13.

14,
15.

16.

17.

18.

19.

 

Additional mortgage payments for your residence, such as home equity loans
Utilities:

6a. Electricity, heat, natural gas

6b. Water, sewer, garbage collection

6c. Telephone, cell phone, Internet, satellite, and
cable services

6d. Other. Specify: Cellular telephone
Food and housekeeping supplies
Childcare and children's education costs
Clothing, laundry, and dry cleaning
Personal care products and services
Medical and dental expenses

Transportation. Include gas, maintenance, bus or train
fare. Do not include car payments.

Entertainment, clubs, recreation, newspapers,
magazines, and books

Charitable contributions and religious donations

Insurance.
Do not include insurance deducted from your pay or included in lines 4 or 20.

15a. Life insurance
15b. Health insurance
15c. Vehicle insurance

15d. Otherinsurance. Specify: Umbrella and flood

Case number (if known) 21-60032

Your expenses

6a.
6b.

6c.

6d.

10.
41.
12.

13.

14.

15a.
15b.
15c.
45d.

 

Taxes. Do notinclude taxes deducted from your pay or included in lines 4 or 20.
Specify:

16.

 

Installment or lease payments:
17a. Car payments for Vehicle 1
17b. Car payments for Vehicle 2

17c. Other. Specify:

17a.
17b.

17c.

 

17d. Other. Specify:

17d.

 

Your payments of alimony, maintenance, and support that you did not report as
deducted from your pay on line 5, Schedule I, Your Income (Official Form 1061).

Other payments you make to support others who do not live with you.
Specify:

18.

19.

 

Official Form 106J Schedule J: Your Expenses

$350.00
$200.00
$651.00

$166.00
$900.00

$200.00
$437.00

$2,312.00
$865.00
$397.00
$101.00

page 2

 
Case 21-60032 Document 19 Filed in TXSB on 05/10/21 Page 18 of 21

Debtor 4 Anna Elaine Willliams

20.

21.
22.

23.

24,

 

Other real property expenses not included in lines 4 or 5 of this form or on
Schedule I: Your Income.

20a. Mortgages on other property

20b. Real estate taxes

Other. Specify:

Case number (if known) 21-60032

 

Calculate your monthly expenses.

22a, Add lines 4 through 21.

Calculate your monthly net income.

 

 

 

 

20a.
20b.
20c. Property, homeowner's, or renter's insurance 20c,
20d. Maintenance, repair, and upkeep expenses 20d.
20e. Homeowner's association or condominium dues 20e.
21. ye
22a. $13,549.00
22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2. 22b.
22c. Add line 22a and 22b. The result is your monthly expenses. 22c, $13,549.00
23a, Copy line 12 (your combined monthly income) from Schedule I. 23a. $4,354.00
. Ee
23b. Copy your monthly expenses from line 22c above. 23b, — $13,549.00
23c, Subtract your monthly expenses from your monthly income.
I Y thy " y 236. ($9,195.00) |

The result is your monthly net income.

Do you expect an increase or decrease in your expenses within the year after you file this form?

For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage
payment to increase or decrease because of a modification to the terms of your mortgage?

MW No.

 

 

O Yes. Explain here:
None.

 

 

 

Official Form 106J Schedule J: Your Expenses

page 3

 
Case 21-60032 Document 19 Filed in TXSB on 05/10/21 Page 19 of 21

EULA eu olcunncu

Debtor 1 Elaine Willliams
First Name Middle Name Last Name

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: SOUTHERN DISTRICT OF TEXAS

Case number 21-60032 A rect if this is an
(if known) a
amended filing

 

 

 

Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information 12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended
schedules after you file your original forms, you must fill out a new Summary and check the box at the top of this page.

 

| Summarize Your Assets

Your assets
Value of what you own

1. Schedule A/B;: Property (Official Form 106A/B)

ja. Copy line 55, Total real estate, from Schedule AB... cee cececee eens ceneteeeeersneenenteeereaenen ener ceesaeepnessnessseeasiavneaneees ____$1,428,000.00_

4b, Copy line 62, Total personal property, from Schedule A/B..... i csecssereneeneeeeeeeeteretieeneeterreedentnoneesestseneeeiasergeeetaneees ___ $41,135.34

 

ic. Copy line 63, Total of all property on Schedule A/B oo. ces esceceeeercentecreenereeeneeeneecieesuessanssasveeaseuesesassereasennaniaes ___$1,469,135,34

 

 

 

Summarize Your Liabilities

 

Your liabilities
Amount you owe

2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)

 

 

 

 

 

2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D..... $598,012.00
3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F.......ceseeesescstetteneee $1,401.85
3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F.........ccccseeeneeee + $721,463.91
Your total liabilities $1,320,877.76
| Part 3:_| Summarize Your Income and Expenses
4. Schedule |: Your Income (Official Form 1061)
Copy your combined monthly income from line 12 of SCHECUIE Low. ceneetessnsssaniseesseaeseeeesseteeessceenesseeeegs $4,354.00
5. Schedule J: Your Expenses (Official Form 106J)
$13,549.00

Copy your monthly expenses from line 22c Of SCHECUIE Joo... cesses steereseeeseetsetensenensensesessaeeresssnseeeescurstscaneeeee tine

Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information page 1

 
Case 21-60032 Document 19 Filed in TXSB on 05/10/21 Page 20 of 21

Debtor 4 Anna Elaine Wililiams Case number (if known) 21-60032

 

 

| Answer These Questions for Administrative and Statistical Records

6. Are you filing for bankruptcy under Chapters 7, 11, or 13?

| No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

4 Yes

7. What kind of debt do you have?
(1 Your debts are primarily consumer debts. Consumer debts are those "incurred by an individual primarily for a personal,
family, or household purpose." 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

f¥{ Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
this form to the court with your other schedules.

 

8. From the Statement of Your Current Monthly Income: Copy your total current monthly income from
Official Form 122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.

 

 

 

9. Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

Total claim

From Part 4 on Schedule E/F, copy the following:
9a. Domestic support obligations. (Copy line 6a.)
9b. Taxes and certain other debts you owe the government. (Copy line 6b.)
9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)
9d. Student loans. (Copy line 6f.}
9e, Obligations arising out of a separation agreement or divorce that you did not report as

priority claims. (Copy line 6g.)
9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.) +

 

9g. Total. Add lines 8a through Of.

 

 

 

Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information page 2
Case 21-60032 Document 19 Filed in TXSB on 05/10/21 Page 21 of 21

 
   

 

 

 

 

Deblor 4 Anna Elalne Willllams
First Name Middle Name Last Name
Debtor 2
(Spouse, If filing) First Name Middle Name Last Namo
United States Bankruptcy Court for the: SOUTHERN DISTRICT OF TEXAS
Case number 21-60032 oh crock if this Is an
(if known) 4p
amended filing

 

Official Form 106Dec
Declaration About an Individual Debtor's Schedules 12115

cmt

If two marrled people are filing together, both are equally responsible for supplying correct information.

You must file thls form whenever you file bankruptcy schedules or amended schedules. Making a false statement,
concealing property, or obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to
$250,000, or Imprisonment for up to 20 years, or both, 18 U.S.C. §§ 152, 1341, 1519, and 3571.

 

| Sign Below

Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

(J No

C) Yes. Name of person Attach Bankruptcy Petition Preparer's Notice,

Declaration, and Signature (Official Form 119).

 

Under penalty of perjury, | declare that | have read the summary and schedules filed with this declaration and that they are
true and correct,

 

q
} \
X 444 J Wis s« x
Anna Elaine Williams, Debtor 4 Signature of Debtor 2

Date OS / Qa 2+ 2/ Date
MM/OD/YYYY MM/DD/YYYY

Officta) Form 106Dec Declaration About an Individual Debtor's Schedules page 1
